NETERER, District Judge.
Pursuant to assignment for.Pre-Trial under Rule No. 16 of the Rules of Civil Procedure of the Supreme Court, appeared Graham K. Betts, Attorney for the plaintiff, and Francis J. McCan, Department of Justice, for the defendant.
The Pre-Trial proceeded and it is stated by the' plaintiff’s attorney that the plaintiff upon his discharge from the Army April 2, 1919, was hospitalized for an operation on his brain because of wounds received iri action. In 1921 or 1922, he went to work for his pre-war employer in the shoe business; that employment was intermittent; later he obtained employment with the Regal Shoe Company; first at San Francisco, then in Oakland, and in 1928, was transferred to Seattle and made manager of the Seattle store. He continued as manager of the Seattle store until February or March, 1933, working apparently steadily, when he was discharged on account of irregularity of funds of the company. He was not prosecuted because of his mental condition.
On June 29, 1934, Ailene W. Fink, was appointed guardian of Charles F. Fink, the war veteran and was qualified and acting guardian at the time this suit was instituted.
The statute of limitation is invoked. There is no testimony before the court that Charles F. Fink was incompetent in 1931, the limitation of the time within which this' action could be commenced. The statute of limitation barred this action July 3, 1931.
The action being barred the Court is without jurisdiction, and it therefore is ordered that the action be and is hereby dismissed.